CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-177094 on Form S-3 and Registration Statement No. 333-174339 on Form S-8 of SBT Bancorp, Inc. and Subsidiary of our report dated March 29, 2017, relating to our audits of the consolidated balance sheets and the related consolidated statements of income, comprehensive income, changes in stockholders equity and cash flows, which appear in the Annual Report on Form 10-K of SBT Bancorp, Inc. for the year ended December 31, 2016. /s/ Baker Newman & Noyes LLC Peabody, Massachusetts
